UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) FORM 10-K ýANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-14294 GREATER COMMUNITY BANCORP (Exact name of registrant as specified in its charter) New Jersey 22-2545165 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 5 Union Boulevard, Totowa, New Jersey 07512 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (973) 942-1111 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.50 per share The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act: None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o YESýNO Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o YESýNO Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ýYESo NO Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer ý Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).o YESýNO The aggregate market value of the voting common stock held by non-affiliates of the registrant as of June 30, 2007 (the last business day of the registrant’s most recently completed second fiscal quarter) was $124,293,494.This value does not reflect a determination that persons are affiliates for any other purpose. The number of shares outstanding of the registrant's common stock, including restricted shares, as of February 29,2008 was 8,732,264. TABLE OF CONTENTS PAGE PART I 2 Item 1. Business. 2 Item 1A. Risk Factors. 8 Item 1B. Unresolved Staff Comments. 10 Item 2. Properties. 10 Item 3. Legal Proceedings. 10 Item 4. Submission of Matters to a Vote of Security Holders. 10 PART II 10 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 10 Item 6. Selected Financial Data 13 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 7A. Quantitative and Qualitative Disclosures about Market Risk. 28 Item 8. Financial Statements and Supplementary Data. 29 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 57 Item 9A. Controls and Procedures. 57 Item 9B. Other Information. 60 PART III 60 Item 10. Directors, Executive Officers and Corporate Governance. 60 Item 11. Executive Compensation. 65 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related StockholderMatters. 77 Item 13. Certain Relationships and Related Transactions, and Director Independence. 78 Item 14. Principal Accounting Fees and Services. 79 PART IV 80 Item 15. Exhibits, Financial Statement Schedules. 80 SIGNATURES 81 EXHIBIT INDEX 82 Table of Contents PART I Item 1. Business. THE HOLDING COMPANY Greater Community Bancorp (the “Company”) is a business corporation incorporated in New Jersey in 1984 and headquartered in Totowa, New Jersey.It is registered as a bank holding company with the Board of Governors of the Federal Reserve System (“Federal Reserve”) under the Bank Holding Company Act of 1956, as amended (“Holding Company Act”), and is designated by the Federal Reserve as a financial holding company pursuant to the Gramm-Leach-Bliley Act of 1999 (the “1999 Act”). The Company’s primary business activity is the ownership and operation of a New Jersey commercial bank subsidiary, Greater Community Bank (“GC Bank”).GC Bank’s operation includes equipment leasing activity through its wholly-owned nonbank subsidiary, Highland Capital Corp. BANK AND ITS SUBSIDIARIES GC Bank received its charter from the New Jersey Department of Banking and Insurance (“Department”) and commenced operations as a commercial bank in 1986.Its main office is located at 55 Union Boulevard, Totowa, New Jersey.At December 31, 2007, GC Bank operated fourteen additional full-service branches located in Passaic, Bergen and Morris Counties, New Jersey.GC Bank offers a broad variety of lending services, including commercial and residential real estate loans, short and medium term loans, revolving credit arrangements, lines of credit and consumer loans. GC Bank also offers a variety of deposit accounts, including consumer and commercial checking accounts, interest-bearing checking accounts, savings and time deposits and other customary banking services. GC Bank operates a securities brokerage business in its Greater Community Financial division (“GCF”).Raymond James Financial Services, Inc. acts as GCF’s registered broker-dealer. Highland Capital Corp. (“HCC”), which is a wholly-owned nonbank subsidiary of GC Bank, engages in high quality vendor-driven lease programs focusing primarily on small to medium ticket medical equipment leasing. GC Bank’s wholly-owned investment company nonbank subsidiary, Greater Community Investment Company, Inc. (“GCIC”), a New Jersey corporation, was formed to manage its investment portfolio.GCIC has in turn a wholly-owned New York subsidiary to hold and manage its investment securities. GC Bank’s wholly-owned nonbank subsidiary, Greater Community Redevelopment LLC, invests in community real estate redevelopment projects and currently holds one such investment through a joint venture with a nonaffiliated limited liability company. HOLDING COMPANY NONBANK SUBSIDIARIES During 2007, the Company operated six nonbank subsidiaries in addition to those that are wholly-owned and operated by GC Bank. GCB Realty, LLC (“Realty”) was formed to acquire and manage real estate properties.Realty owns a property in Bergen County, New Jersey.GC Bank and several other tenants lease space in the building. During 2002 the Company issued $24.0 million of 8.45% junior subordinated debentures (the “2002 Debentures”) due June 30, 2032 to GCB Capital Trust II (“Trust II”), a Delaware statutory business trust and an unconsolidated subsidiary of the Company whose equity securities are wholly-owned by the Company.The 2002 Debentures were Trust II’s sole asset. Trust II issued 2,400,000 shares of trust preferred securities, $10 face value. The preferred securities were redeemable on or after June 30, 2007 and were redeemed by the Company on July 2, 2007. On July 2, 2007, GCB Capital Trust III (“Trust III”), a Delaware statutory business trust sponsored by the Company and formed as an unconsolidated subsidiary, issued and sold 24,000 trust preferred securities with a liquidation price of $1,000 per preferred security, or $24.0 million in the aggregate.The Company received the $24.0 million derived from the issuance of the trust preferred securities in return for junior subordinated debentures issued by the Company to Trust III and used the proceeds to redeem the 2002 preferred securities.The trust preferred securities were issued and sold in a private placement as part of a pooled offering.The trust preferred securities are subject to mandatory redemption when the junior subordinated debentures mature on July 30, 2037. The Company may, with regulatory approval, redeem the debentures and the trust preferred securities at any time on or after July 30, 2017.The annual interest rate for the debentures issued by the Company to Trust III is fixed at 6.96% for the first 10 years and thereafter will reset quarterly at a variable rate equal to the 3-month LIBOR rate plus 1.40% per annum. REO Fairfield, LLC (“REO”), wholly-owned by the Company, manages other real estate that is owned by the Company. REO previously held one property which was sold in December 2007. Greater Community Title LLC, wholly-owned by the Company, provides title insurance and settlement servicesthrough a joint venture with a nonaffiliated limited liability company. 2 Table of Contents Greater Community Insurance Services, LLC (“Insurance”) is 50% owned by the Company. Insurance provides traditional insurance products and is a joint venture with a nonaffiliated limited liability company. Greater Community Tax Services LLC, wholly-owned by the Company, became inactive during December 2007 and previously provided personal income tax preparation services. BUSINESS SEGMENTS The Company follows the provisions of Statement on Financial Accounting Standards (SFAS) No.131, Disclosures about Segments of an Enterprise and Related Information, for reporting information about operating segments in its consolidated financial statements. The Company operates GC Bank and its other subsidiaries as two reportable business segments. “Community Banking” consists of GC Bank and all nonbank subsidiaries with the exception of GC Bank’s nonbank subsidiary HCC. Nonbank subsidiaries have been included within Community Banking since management deemed their aggregate operating results and assets to be insignificant for separate other segment disclosure. All of Community Banking’s activities are interrelated, and each activity is dependent and assessed based on how each of the Community Banking’s activities supports the other activities. Accordingly, significant operating decisions are based upon analysis of Community Banking as an operating segment.The Company operates HCC as a reportable business segment, “Leasing”, in that the unit specializes in vendor-driven lease programs focusing primarily on small to medium ticket medical equipment leasing and derives its business largely outside the rest of the Company’s traditional geographic market. Financial information regarding the Company’s business segments is included in Item 7. of this Report. LEGISLATION The Sarbanes-Oxley Act of 2002 (“SOA”) has had, and in the future will likely continue to have, a great impact on the corporate governance and financial statement preparation and reporting obligations of publicly held business entities such as the Company.This legislation contains far-reaching requirements relating to, among other things:certifications by an issuer’s principal officers relating to the accuracy of financial disclosures and disclosure controls and procedures; the independence of auditors; the composition, specific duties and independence of audit committees of boards of directors; the manner in which audit committees obtain and process financial and related information; an increase in the events required to be reported currently; and an acceleration of the time within which an issuer’s “insiders” must report changes in beneficial ownership of the issuer’s securities. The Company has put in place a sound program to comply with the SOA requirements and has allocated resources for continuous monitoring of the processes. COMPETITION The Company, through GC Bank, competes with other New Jersey commercial banks, savings banks, savings and loan associations, finance companies, insurance companies and credit unions.A substantial number of offices of competing financial institutions are located within GC Bank’s respective market areas.The past trend towards consolidation of the banking industry has continued in New Jersey in recent years. This trend may make it more difficult for smaller banks such as GC Bank to compete with larger regional and national banking institutions. Several of GC Bank’s competitors are, or are affiliated with, major banking and other financial institutions that are substantially larger and have far greater financial resources than GC Bank. Competitive factors between financial institutions can be classified into two categories: competitive rates and competitive service.Rate competition can be intense in the origination of loans and the generation of deposits.GC Bank competes with larger institutions with respect to the interest rates they offer.From a service standpoint, GC Bank’s competitors, by virtue of their superior financial resources, have substantially greater lending limits than GC Bank.Such competitors also perform certain functions for their customers, such as trust and international services, which GC Bank has chosen not to provide. The Company regularly reviews its products, pricing, locations and alternative delivery channels in order to remain competitive. SUPERVISION AND REGULATION The banking industry is highly regulated.Statutory and regulatory controls increase a bank holding company’s cost of doing business, limit its options to deploy assets and maximize income and may significantly limit the activities of institutions that do not meet regulatory capital or other requirements. Areas subject to regulation and supervision by the bank regulatory agencies include, among others: minimum capital levels; dividends; affiliate transactions; expansion of locations; acquisitions and mergers; reserves against deposits; deposit insurance premiums; credit underwriting standards; management and internal controls; investments; and general safety and soundness of banks and bank holding companies. Supervision, regulation and examination of the Company and GC Bank by the bank regulatory agencies are intended primarily for the protection of depositors, the communities served by the institutions or other governmental interests, rather than for holders of shares of the Company’s common stock. Following is a brief summary of certain statutes, rules and regulations affecting the Company and GC Bank. The Company is unable to predict the nature or the extent of the effects on its business and earnings that fiscal or monetary policies, economic control, new regulation or new federal or state legislation may have in the future.The following summary does not purport to be complete and is qualified in its entirety by reference to such statutes and regulations. 3 Table of Contents 1.Bank Holding Company Regulation As a bank holding company and financial holding company, the Company is subject to regular examination, supervision and regulation by the Federal Reserve. The Company is required to file reports with the Federal Reserve and to furnish such additional information as the Federal Reserve may require pursuant to the Holding Company Act.The Company also is subject to regulation by the Department. Federal Reserve policy requires the Company to act as a source of financial and managerial strength to GC Bank and to commit resources to support it.In addition, any loans by the Company to GC Bank would be subordinate in right of payment to deposits and certain other indebtedness of GC Bank. The Federal Reserve has adopted guidelines regarding the capital adequacy of bank holding companies requiring them to maintain specified minimum ratios of capital to total assets and capital to risk-weighted assets. At December 31, 2007, the Company had approximately $4.1 million in financial resources in addition to its investment in GC Bank and nonbank subsidiaries. 2.Holding Company Activities With certain exceptions, the Holding Company Act prohibits a bank holding company from acquiring direct or indirect ownership or control of more than 5% of the voting shares of a company that is not a bank or a bank holding company or from engaging directly or indirectly in activities other than those of banking, managing or controlling banks, or providing services for its subsidiaries.The principal exceptions to these prohibitions involve certain nonbank activities that, by statute or by Federal Reserve regulation or order, have been identified as activities closely related to the business of banking.The Company’s activities are subject to these legal and regulatory limitations under the Holding Company Act and related Federal Reserve regulations. Satisfactory capital ratios and Community Reinvestment Act (“CRA”) ratings are generally prerequisites to obtaining regulatory approval to make acquisitions. The Federal Interstate Banking and Branching Act of 1994 permits a bank holding company to acquire banks in states other than its home state, regardless of applicable state law.The 1994 law also permits banks to create interstate branches, either by merging across state lines or by creating new branches, subject to a state’s ability to opt out of these enabling provisions.As have most states, New Jersey has enacted legislation to authorize interstate banking either by merger or by branching into New Jersey if the foreign bank already has branches in New Jersey; however, that legislation did not authorize de novo branching into New Jersey. 3.Holding Company Dividends and Stock Repurchases The Federal Reserve has the power to prohibit bank holding companies from paying dividends if their actions are deemed to constitute unsafe or unsound practices.It is the Federal Reserve’s policy that a bank holding company should pay cash dividends only to the extent that its net income for the past year is sufficient to cover both the cash dividends and a rate of earnings retention that is consistent with its capital needs, asset quality and overall financial condition. As a bank holding company, the Company is required to give the Federal Reserve prior written notice of any purchase or redemption of its outstanding equity securities if the gross consideration for the purchase or redemption, when combined with the net consideration paid for all such purchases or redemptions during the preceding 12 months, is equal to 10% or more of the Company’s consolidated net worth.The Federal Reserve may disapprove such a purchase or redemption if it determines that the proposal would violate any law, regulation, Federal Reserve order, directive or any condition imposed by or written agreement with the Federal Reserve. 4.Financial Holding Company Regulation As a financial holding company, the Company may engage in any activity that the Federal Reserve determines to be financial in nature or incidental to such financial activity, or is complementary to a financial activity and does not pose a substantial risk to the safety or soundness of depository institutions or the financial system generally.The following activities will be considered financial in nature: (a) lending, exchanging, transferring, investing for others or safeguarding money or securities; (b) insuring, guaranteeing or indemnifying against loss, harm, damage, illness, disability or death, or providing and issuing annuities, and acting as principal, agent or broker for purposes of the foregoing, in any State; (c) providing financial, investment or economic advisory services, including advising an investment company; (d) issuing or selling instruments representing interests in pools of assets permissible for a bank to hold directly; (e) underwriting, dealing in or making a market in securities; (f) engaging in any activity that the Federal Reserve has determined to be so closely related to banking or managing or controlling banks as to be a proper incident thereto; (g) engaging in the United States in any activity that a bank holding company may engage in outside of the United States that the Federal Reserve has determined to be usual in connection with the transaction of banking or other financial operations abroad; (h) engaging through nonbank subsidiaries in various underwriting or merchant or investment banking activities; and (i) acquiring investment assets through insurance company affiliates in the ordinary course of an insurance company business. 4 Table of Contents 5.Bank Regulation As a state-chartered bank that is not a member of the Federal Reserve System, GC Bank is subject to the primary federal supervision of the FDIC under the Federal Deposit Insurance Act (the “FDIA”).Prior FDIC approval is required to establish or relocate a branch office or engage in any merger, consolidation or significant purchase or sale of assets.GC Bank is also subject to regulation and supervision by the Department.In addition, GC Bank is subject to numerous federal and state laws and regulations which set forth specific restrictions and procedural requirements with respect to the establishment of branches, investments, interest rates on loans, credit practices, the disclosure of credit terms and discrimination in credit transactions. The FDIC and the Department regularly examine the operations of GC Bank and its condition, including capital adequacy, reserves, loans, investments and management practices.These examinations are for the protection of GC Bank’s depositors and the FDIC’s Deposit Insurance Fund and not the Company.GC Bank is also required to furnish periodic reports to the FDIC and the Department. The FDIC’s enforcement authority includes the power to remove officers and directors and the authority to issue orders to prevent a bank from engaging in unsafe or unsound practices or violating laws or regulations governing its business. The FDIC has adopted regulations regarding the capital adequacy of banks subject to its primary supervision. Such regulations require those banks to maintain specified minimum ratios of capital to total assets and capital to risk-weighted assets.See paragraph 13, “Regulatory Capital Requirements” below. Statewide branching is permitted in New Jersey. Branch approvals are subject to statutory standards relating to safety and soundness, competition, public convenience and performance under the Community Reinvestment Act (“CRA”). 6.Community Reinvestment Act Under the CRA, GC Bank has a continuing and affirmative obligation, consistent with its safe and sound operation, to help meet the credit needs of its entire communities, including low and moderate income neighborhoods.The CRA does not establish specific lending requirements or programs for financial institutions nor does it limit an institution’s discretion to develop the types of products and services that it believes are best suited to its particular community, consistent with the CRA. The CRA also requires all institutions to make public disclosure of their CRA examination ratings. GC Bank received a “satisfactory” CRA rating in its most recent examination. 7.Bank Dividends New Jersey law permits GC Bank to declare dividends only if, after payment of the dividends, its capital would be unimpaired and its remaining surplus would equal at least 50% of its capital.Under the FDIA, GC Bank is prohibited from paying dividends or making any other capital distribution if, after that distribution, it would fail to meet its regulatory capital requirements. At December 31, 2007, GC Bank met its regulatory capital requirements. The FDIC also has authority to prohibit the payment of dividends by a bank when it determines such payment to be an unsafe and unsound banking practice. The FDIC may prohibit parent companies of banks that are deemed to be “significantly undercapitalized” under the FDIA or which fail to properly submit and implement capital restoration plans required by the FDIA from paying dividends or making other capital distributions without the FDIC’s permission.See “3.Holding Company Dividends and Stock Repurchases” above. 8.Restrictions on Intercompany Transactions GC Bank is subject to restrictions imposed by federal law on extensions of credit to, and certain other transactions with, the Company and other affiliates.Such restrictions prevent the Company and its affiliates from borrowing from GC Bank unless the loans are secured by specified collateral, and require such transactions to have terms comparable to terms of arms-length transactions with third persons.Such transactions by GC Bank are generally limited in amount as to the Company and as to any other affiliate to 10% of GC Bank’s capital and surplus.As to the Company and all other affiliates, such transactions are limited to an aggregate of 20% of GC Bank’s capital and surplus.These regulations and restrictions may limit the Company’s ability to obtain funds from GC Bank for its cash needs, including funds for acquisitions and for payment of dividends, interest and operating expenses. 9.Real Estate Lending Guidelines Under FDIC regulations, state banks must adopt and maintain written policies establishing appropriate limits and standards for real estate lending activities.These policies must establish loan portfolio diversification standards, prudent underwriting standards (including loan-to-value limits that are clear and measurable), loan administration procedures and documentation, and approval and reporting requirements.A bank’s real estate lending policy must reflect consideration of the Interagency Guidelines for Real Estate Lending Policies adopted by federal bank regulators.Additional guidance issued by the federal regulators focuses on concentrations in those types of commercial real estate (“CRE”) loans that are particularly vulnerable to cyclical CRE markets, provides criteria for determining a CRE concentration and in such case addresses sound risk management practices. 5 Table of Contents 10.Deposit Insurance Deposit accounts in GC Bank are insured by the FDIC up to a maximum of $100,000 per separately insured depositor (up to $250,000 for self-directed retirement accounts). GC Bank is required to pay deposit insurance premiums to the FDIC. Effective March31, 2006, the FDIC merged the Bank Insurance Fund and the Savings Association Insurance Fund to form the Deposit Insurance Fund (“DIF”) in accordance with the Federal Deposit Insurance Reform Act of 2005 (“FDIRA”).The FDIC maintains the DIF by assessing depository institutions an insurance premium. The amount of each institution’s premium assessment is based upon statutory factors that include the balance of insured deposits as well as the degree of risk the institution poses to the insurance fund. Effective January 1, 2007, the FDIC implemented a new risk-based insurance assessment system that places each institution into four risk categories (Risk Categories I, II, III, and IV) using a two-step process based first on capital ratios (“capital group assignment”) and then on supervisory ratings and other relevant information (“supervisory group assignment”).The capital group assignment includes well capitalized, adequately capitalized, and undercapitalized and is based on leverage ratios and risk-based capital ratios. The supervisory group assignment is based upon the FDIC’s consideration of evaluations provided by the institution’s primary regulator and other relevant information. In 2007, risk assessment rates for each $100 in domestic deposits maintained at the institution ranged from 5 to 7 basis points for Risk Category I institutions, 10 basis points for Risk Category II institutions, 28 basis points for Risk Category III institutions, and 43 basis points for Risk Category IV institutions. At the same time, the FDIC also adopted final regulations setting the designated reserve ratio for the DIF during 2007 at 1.25% of estimated insured deposits. The FDIC has assigned GC Bank to Risk Category I, and as such, an annual 5 basis point charge was assessed. In addition, FDIRA provides for a One-Time Assessment Credit (“OTAC”) for eligible institutions.The OTAC will be applied to reduce deposit insurance assessments, not to include FICO (the “Financing Corporation”), and any excess credit will be carried forward until the institution’s credit is exhausted. In 2007, GC Bank received an OTAC totaling $522,114, of which $288,551 was applied to reduce the FDIC assessment charges to zero. FICO has assessment authority, separate from the FDIC’s authority, to assess risk-based premiums for deposit insurance, to collect funds from FDIC insured institutions sufficient to pay interest on FICO bonds. The bonds issued by the FICO are due to mature in 2017 through 2019. The FDIC acts as a collection agent for FICO. The assessment for FICO was unaffected by the new assessment legislation. The annual FICO rates ranged from 1.14% to 1.22% in 2007 and 1.24% to 1.32% in 2006, for each $100 in domestic deposits that are maintained at an institution. GC Bank paid FICO premiums of $87,887 and $78,647 in 2007 and 2006, respectively. 11.Standards for Safety and Soundness Under FDICIA, each federal banking agency is required to prescribe noncapital safety and soundness standards for institutions under its authority.The federal banking agencies have adopted interagency guidelines covering internal controls, information systems and internal audit systems, loan documentation, credit underwriting, interest rate exposure, asset growth, compensation, fees, benefits, and standards for asset quality and earnings sufficiency. An institution that fails to meet any of these standards may be required to develop a plan acceptable to the agency, specifying the steps that the institution will take to meet the standards.Failure to submit or implement such a plan may subject the institution to regulatory sanctions. The Company believes GC Bank meets all adopted standards. 12.Enforcement Powers The bank regulatory agencies have broad discretion to issue cease and desist orders if they determine that the Company or GC Bank is engaging in “unsafe or unsound banking practices.”In addition, the federal bank regulatory authorities may impose substantial civil money penalties for violations of certain federal banking statutes and regulations, violation of a fiduciary duty, or violation of a final or temporary cease and desist order, among other things.Financial institutions and a broad range of persons associated with them are subject to the imposition of fines, penalties and other enforcement actions based upon the conduct of their relationships with the institutions. The FDIC may be appointed as a conservator or receiver for a depository institution based upon a number of events and circumstances.In such a capacity the FDIC also has express authority to repudiate most contracts with such an institution that the FDIC determines to be burdensome or to promote the orderly administration of the institution’s affairs. The FDIC also has authority to enforce contracts made by a depository institution notwithstanding any contractual provision providing for termination, default, acceleration, or exercise of rights upon, or solely by reason of, insolvency or the appointment of a conservator or receiver.Insured depository institutions also are prohibited from entering into contracts for goods, products or services that would adversely affect their safety and soundness. 6 Table of Contents 13.Regulatory Capital Requirements The Federal Reserve and the FDIC have established guidelines with respect to the maintenance of appropriate levels of capital by bank holding companies and state-chartered banks that are not members of the Federal Reserve System (“state nonmember banks”). The regulations impose two sets of capital adequacy requirements: minimum leverage rules, which require maintenance of a specified minimum ratio of capital to total assets, and risk-based capital rules, which require the maintenance of specified minimum ratios of capital to “risk-weighted” assets. These regulations require bank holding companies and state nonmember banks to maintain a minimum leverage ratio of “Tier I capital” to total assets of 3%.Only the strongest bank holding companies and banks, with composite examination ratings of 1 under the rating system used by the federal bank regulators, are permitted to operate at or near such minimum level of capital.All other bank holding companies and banks are expected to maintain a leverage ratio of at least 1% to 2% above the minimum ratio, depending on the assessment of an individual organization’s capital adequacy by its primary regulator.Any bank or bank holding company experiencing or anticipating significant growth would be expected to maintain capital well above the minimum levels.In addition, the Federal Reserve has indicated that whenever appropriate, and in particular when a bank holding company is undertaking expansion, seeking to engage in new activities or otherwise facing unusual or abnormal risks, it will consider, on a case-by-case basis, the level of an organization’s ratio of tangible Tier I capital (after deducting all intangibles) to total assets in making an overall assessment of capital. The risk-based capital rules require bank holding companies and state nonmember banks to maintain minimum regulatory capital levels based upon a weighting of their assets and off-balance sheet obligations according to risk.The risk-based capital rules have two basic components: a Tier I or core capital requirement and a Tier II or supplementary capital requirement. Tier I capital consists primarily of common stockholders’ equity, certain perpetual preferred stock and minority interests in the equity accounts of consolidated subsidiaries, less most intangible assets, primarily goodwill. Tier II capital elements include, subject to certain limitations, the allowance for loan and lease losses; perpetual preferred stock that does not qualify for Tier I and long-term preferred stock with an original maturity of at least 20 years from issuance; hybrid capital instruments, including perpetual debt and mandatory convertible securities; and subordinated debt and intermediate-term preferred stock. The risk-based capital regulations assign balance sheet assets and credit equivalent amounts of off-balance sheet obligations to one of four broad risk categories based principally on the degree of credit risk associated with the obligor.The assets and off-balance sheet items in the four risk categories are weighted at 0%, 20%, 50% and 100%.These computations result in the total risk-weighted assets. The risk-based capital regulations require banks and bank holding companies to maintain a minimum ratio of total capital to total risk-weighted assets of 8%, with at least 4% as core capital.For the purpose of calculating these ratios, supplementary capital is limited to no more than 100% of core capital, and the aggregate amount of certain types of supplementary capital is limited. These regulations also limit the allowance for loan and lease losses which may be included as capital to 1.25% of total risk-weighted assets. At December 31, 2007, the Company’s total risk-based capital and leverage capital ratios were 11.49% and 8.61%, respectively.The minimum levels established by the regulators for these measures are 8% and 4%, respectively. FDICIA requires federal banking regulators to classify insured depository institutions by capital levels and to take various prompt corrective actions to resolve the problems of an institution that does not satisfy the capital standards.Under FDICIA and its prompt corrective action regulations, all institutions, regardless of their capital levels, are restricted from making any capital distribution or paying any management fees that would cause the institution to fail to meet the minimum capital requirements. Under the FDIC’s prompt corrective action regulations, a “well-capitalized” bank is one that is not subject to a regulatory order or directive to meet any specific capital level and that has or exceeds the following capital levels: a total risk-based capital ratio of 10%, a Tier I risk-based capital ratio of 6% and a leverage ratio of 5%.An “adequately-capitalized” bank is one that does not qualify as “well-capitalized” but meets or exceeds the following capital requirements: a total risk-based capital ratio of 8%, a Tier I risk-based capital ratio of 4% and a leverage ratio of either 4% or 3% if the bank has the highest composite examination rating. A bank not meeting these criteria will be treated as “undercapitalized,” “significantly undercapitalized,” or “critically undercapitalized” depending on the extent to which its capital levels are below these standards. A bank falling within any of the three “undercapitalized” categories will be subject to increased monitoring by the appropriate federal banking regulator and other restrictions. EFFECT OF GOVERNMENT MONETARY POLICIES; POSSIBLE FURTHER LEGISLATION The Company’s earnings are and will be affected by domestic and international economic conditions and the monetary and fiscal policies of the United States and foreign governments and their agencies. The Federal Reserve’s monetary policies have had, and will probably continue to have, an important impact on the operating results of commercial banks through its power to implement national monetary policy in order, among other things, to curb inflation or 7 Table of Contents combat a recession.The Federal Reserve’s policies have a major effect on the levels of bank loans, investments and deposits through its open market operations in United States Government securities and through its regulation of, among other things, the discount rate on borrowings of banks and the imposition of nonearning reserve requirements against bank deposits. It is not possible to predict the nature and impact of future changes in monetary and fiscal policies. From time to time, proposals are made by legislators and various bank regulatory authorities that would alter the powers of, and place restrictions on, different types of banking organizations.It is impossible to predict whether any of these proposals will be adopted and any impact of such adoption on the business of the Company and/or GC Bank.GC Bank is also subject to various Federal and State laws such as usury laws and consumer protection laws. EMPLOYEES As of December 31, 2007, the Company employed a total of 197 full time equivalent employees.Management considers relations with employees to be satisfactory. AVAILABLE INFORMATION The Company maintains an internet website at www.greatercommunity.com.The Company makes available through that website, free of charge, copies of its Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and amendments to those reports, as soon as reasonably practical after the Company electronically files those materials with, or furnishes them to, the Securities and Exchange Commission. Those reports may be accessed by following the links under "Financial Information" at the Company's website. MERGER WITH ORITANI FINANCIAL CORP. On November 14, 2007, the Company announced that it had entered into an Agreement and Plan of Merger with Oritani Financial Corp. ("OFC"), pursuant to which the Company will merge with and into OFC, with OFC being the surviving corporation, pending shareholder and regulatory approvals and other customary closing conditions.Please see the section entitled "Merger with Oritani Financial Corp." in Item 7. of this Report for an update with respect to the merger. Item 1A. Risk Factors. An investment in the common stock of the Company (“the common stock”) involves risks. In addition to other information contained in this Form 10-K and documents incorporated by reference into it, the following factors should be considered carefully before deciding to make an investment decision regarding the common stock. Common Stock The common stock is subject to fluctuations in value due to, among other things: variations in the Company’s anticipated or actual results of operations or the results of its competitors; changes in investors’ or analysts’ perceptions of the risks and condition of the Company’s business; the size of the public float of the common stock; regulatory developments; announcements of acquisitions, new businesses or locations by the Company or its competitors; market conditions and general economic conditions. Although the Company owns a bank subsidiary, the Company is not itself a bank. The common stock is not a bank deposit and is not guaranteed by the Federal Deposit Insurance Corporation (“FDIC”) or any other agency. Absence of Active Trading Market for Common Stock Historically, the common stock has not been actively traded.The reasons for the lack of active trading include the facts that the common stock is not widely held and the directors and executive officers of the Company and its subsidiaries own a large percentage of the outstanding shares. Accordingly, no assurances can be given that a holder will be able to sell the common stock when desired or that he will not incur a significant markdown in connection with such a sale. Future Sales of Common Stock In the future, the Company may issue additional securities to raise additional capital. Any such issuance would dilute the percentage of ownership interest of existing shareholders and may dilute the per share book value of the common stock. In addition, stock option holders may exercise their options at a time when the Company could otherwise be able to obtain additional equity capital on more favorable terms. The sale or availability for sale of a substantial number of shares of common stock in the public market could adversely affect the price of the common stock and could impair the Company’s ability to raise additional capital through the sale of equity securities. Intense Competition in the Company’s Market Area The Company’s bank and nonbank subsidiaries operate primarily in Passaic, Bergen and Morris Counties, New Jersey.Intense competition exists in all aspects of the financial services industry in this market area, including competition from a number of major 8 Table of Contents banking and financial institutions and securities brokers which have substantially greater resources, name recognition and market presence than the Company or its subsidiaries.These institutions may have other competitive advantages in particular markets or may be willing to accept lower profit margins on certain products.Differences in resources, regulation, competitive advantages, and business strategy may decrease the Company’s net interest margin, increase operating costs, and make it more difficult to compete profitably. Changes in Local Economic Conditions The Company’s commercial and commercial real estate lending operations are concentrated in counties of northern New Jersey and success of these operations depends in part upon economic conditions in these markets. Adverse changes in economic conditions in these markets could impact growth in loans, impair the ability to collect on loans, increase problem loans and charge-offs, and otherwise negatively affect the Company’s performance and financial condition. Changes in Interest Rates and Related Factors The Company’s net income depends to a great extent upon the level of its net interest income. Net interest income is the difference between the interest income earned on loans and leases, investments, and other interest-earning assets, and the interest expense paid on interest-bearing deposits and borrowings. Changes in interest rates can increase or decrease net interest income. Net interest income is affected because different types of assets and liabilities may react differently, and at different times, to market interest rate changes based on the repricing terms and maturity characteristics of the assets and liabilities. Changes in market interest rates are affected by many factors beyond the Company’s control, including inflation, unemployment, money supply, international events, and events in the world financial markets. The Company attempts to manage interest rate risk by adjusting the rates, repricing, maturity, and balances and mix of interest-earning assets and interest-bearing liabilities, but interest rate risk management techniques are not exact.As a result, a rapid or sustained increase or decrease in interest rates could have an adverse effect on the Company’s net interest income and results of operations. Results of the Company’s interest rate sensitivity simulation model, used to assist in the management of interest rate risk, depend upon a number of assumptions which may not prove to be accurate.There can be no assurance that the Company will be able to successfully manage its interest rate risk. Maintenance of an Adequate Allowance for Loan and Lease Losses The Company maintains an allowance for loan and lease losses in an amount it believes is adequate to provide for probable losses in the loan and lease portfolio.The Company strives to carefully monitor credit quality and to identify loans and leases that may become nonperforming and result in losses. The Company cannot be sure that it will be able to identify deteriorating credits before they become nonperforming, or that it will be able to limit losses on those loans and leases that are identified. As a result, future additions to the allowance may be necessary, through provisions of expense charged to the consolidated income statement. Future additions may also be required based on changes in the loans and leases comprising the portfolio and changes in the financial condition of borrowers, such as may result from changes in economic conditions or as a result of incorrect assumptions by management in determining the allowance. Additionally, banking regulators periodically review the allowance and may require the Company to increase the allowance or to recognize further loan or lease charge-offs based upon their judgments, which may be different from the Company’s. An increase in the allowance for loan and lease losses could have a negative effect on the Company’s results of operations and financial condition. Income Taxes The Company is subject to federal income taxes and state income taxes in many state tax jurisdictions. There is significant judgment required by the Company in evaluating its tax positions and determining its provision for income taxes. During the ordinary course of business, there are tax planning strategies, transactions and calculations for which the ultimate tax determination may be uncertain. The Company may establish reserves for tax-related uncertainties based on estimates of whether, and the extent to which, additional taxes will be due. The Company adjusts these reserves in light of changing facts and circumstances, such as the refinement of an estimate or the closing of a tax audit. No assurance can be given that the final tax outcome of such matters will not be different from that which is reflected in the Company’s income tax provisions and accruals. To the extent that the final tax outcome of these matters is different than the amounts recorded, such differences will impact the provision for income taxes in the period in which such determination is made. The provision for income taxes includes the impact of reserve provisions and changes to reserves that are considered appropriate. Regulatory Burden The banking industry is heavily regulated. Banking regulations are primarily intended to protect depositors, not shareholders.GC Bank is subject to regulation and supervision of the FDIC and the State of New Jersey Department of Banking and Insurance (“Department”). The Company is subject to regulation and supervision by the Board of Governors of the Federal Reserve System and the Department. The burden imposed by federal and state regulators puts banks at a competitive disadvantage compared to less regulated competitors such as finance companies, mortgage banking companies, and leasing companies.Changes in the laws, regulations, and regulatory guidelines and practices affecting the banking industry may increase the Company’s cost of doing business and create competitive advantages for others. Regulations affecting banks and financial service companies undergo 9 Table of Contents continuous change. The Company cannot predict the ultimate effect of these changes, which could have an adverse effect on profitability or financial condition. Ability to Pay Dividends The Company’s ability to pay dividends to shareholders largely depends on its receipt of dividends from GC Bank. The Company also relies on the dividends from GC Bank to make required payments on its subordinated debentures. The amount of dividends that GC Bank may pay to the Company is limited by laws and regulations. The Company also may decide to limit the payment of dividends even when it has the legal ability to pay them in order to retain earnings for use in its business. Merger with Oritani Financial Corp. On November 14, 2007, the Company announced that it had entered into an Agreement and Plan of Merger with Oritani Financial Corp. ("OFC"), pursuant to which the Company will merge with and into OFC, with OFC being the surviving corporation, pending shareholder and regulatory approvals and other customary closing conditions.There are a number of risks associated with a merger of this sort, including, but not limited to, risks related to regulatory and shareholder approvals, consummation of the merger, failure to receive contemplated merger consideration, failure of the merged company to achieve anticipated benefits, and similar merger-related risks.These risks will be fully described in the joint proxy statement/prospectus to be distributed to Company shareholders in connection with the merger.For an update regarding the merger, please see the section entitled "Merger with Oritani Financial Corp." in Item 7. of this Report. Item 1B. Unresolved Staff Comments. None. Item 2. Properties. The Company does not directly own or lease any land, buildings or equipment.Realty owns a property in Bergen County, New Jersey.GC Bank leases space from Realty for its branch and certain office space in Paramus, New Jersey.GC Bank owns five properties in Passaic County, New Jersey, including land in Wayne, New Jersey, and four properties in Bergen County, New Jersey for its various branch locations. GC Bank leases the corporate headquarters, main office banking facility and other office space in Totowa, New Jersey from a related party. GC Bank also leases space from unaffiliated parties for its various other branch locations and leases office space in Tarrytown, New York. HCC leases office space for its satellite location in Chicago, Illinois. In the opinion of management, all leased properties are adequately insured and leased at fair rentals. Item 3. Legal Proceedings. The Company and its subsidiaries are from time to time parties to various legal actions arising in the normal course of business. Management believes there is no proceeding threatened or pending against the Company, which, if determined adversely, would have a material effect on the Company’s business, consolidated financial position or consolidated results of operations. Item 4.Submission of Matters to a Vote of Security Holders. There were no matters submitted to a vote of security holders during the fourth quarter of the fiscal year covered by this Report. PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. The Company’s common stock is traded on the Nasdaq Global Select Market under the symbol “GFLS”.As of December 31, 2007, there were approximately 825 holders of record of the Company’s common stock.Certain shares of the Company’s common stock are held in “nominee” or “street” name and therefore the number of such holders is not known or included in the foregoing number. 10 Table of Contents The following table presents the high and low closing sale prices per share for the Company’s common stock as reported by Nasdaq for the periods presented, and the cash dividends declared per share on the common stock in each case for the periods indicated. The amounts shown in the table below have been adjusted to take into account the effect of stock dividends. 2007 2006 High Low Dividend High Low Dividend Quarter ended March 31 $ 18.05 $ 16.55 $ 0.137 $ 15.36 $ 13.92 $ 0.124 Quarter ended June 30 17.80 14.65 0.141 15.31 14.35 0.133 Quarter ended September 30 15.84 12.88 0.145 16.34 14.65 0.137 Quarter ended December 31 21.00 13.80 0.145 17.47 14.69 0.137 Dividends The Company has followed a practice of paying quarterly dividends on its outstanding common stock.There can be no assurance that payment of dividends will continue or that they will not be reduced.The payment of dividends in the future is discretionary with the Board of Directors and will depend on the Company’s operating results and financial condition, tax considerations and other factors. The Company's ability to pay dividends on its common stock is also subject to regulatory restrictions that are potentially applicable.See Part I, Item 1. Business—Holding Company Dividends and Stock Repurchases, for further discussion. Recent Sales of Unregistered Securities None. Purchases of Equity Securities by the Issuer and Affiliated Purchasers The Company did not repurchase any of its equity securities in the fourth quarter of fiscal 2007. Stock Performance Graph The following graph compares the Company’s cumulative total stockholder return since December 31, 2002 with the Nasdaq Composite Index and the SNL Bank Nasdaq Index. The graph assumes that the value of the investment in the Company’s common stock and each index was $100.00 on December 31, 2002 and assumes reinvestment of dividends thereafter. Years Ended Index 12/31/02 12/31/03 12/31/04 12/31/05 12/31/06 12/31/07 Greater Community Bancorp $ 100.00 $ 111.04 $ 114.12 $ 109.60 $ 139.82 $ 135.49 NASDAQ Composite Index 100.00 150.01 162.89 165.13 180.85 198.60 SNL Bank NASDAQ Index 100.00 129.08 147.94 143.43 161.02 126.42 Source:
